
	

113 HR 1876 IH: Stability to Ensure the American Dream for Youth Act
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1876
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Ms. Sinema introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  reduced interest rate for Federal Direct Stafford Loans.
	
	
		1.Short titleThis Act may be cited as the
			 Stability to Ensure the American Dream
			 for Youth Act.
		2.Interest rate
			 extensionSubparagraph (D) of
			 section 455(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7))
			 is amended—
			(1)in the matter
			 preceding clause (i), by striking 2013 and inserting
			 2017; and
			(2)in clause (v), by
			 striking 2013 and inserting 2017.
			
